Exhibit 10.1
As adopted by the Board of
Directors on July 19, 2005 and
amended on September 16, 2008.
ART TECHNOLOGY GROUP, INC.
AMENDMENT TO NON-EMPLOYEE DIRECTOR
COMPENSATION PLAN
     This Non-Employee Director Compensation Plan (this “Plan”) as amended
through May 22, 2008, is further amended to establish the compensation of the
Non-Employee Directors of Art Technology Group, Inc. (the “Company”) beginning
in fiscal year 2009 and subsequent fiscal years.
     ELIGIBILITY: Each member of the Company’s Board of Directors who is not an
employee of the Company shall be eligible to participate in the Plan (the
“Non-Employee Directors”).
     ANNUAL RETAINER: Each Non-Employee Director shall receive an annual
retainer in the amount of $15,000, which shall be payable in quarterly
installments in arrears.
     RESTRICTED STOCK UNITS: Each Non-Employee Director shall receive an annual
restricted stock unit grant of 28,000 shares of common stock of the Company (the
“Common Stock”), to be granted each year on the date of the Company’s Annual
Meeting of Stockholders (or such later date on which a Non-Employee Director
shall first be elected) which restricted stock unit shall vest after one (1)
year beginning from the time of grant. The vesting for all restricted stock
units granted to Non-Employee Directors on or after the 2007 Annual Meeting of
Stockholders will accelerate 100% upon a Change of Control (as such term is
defined in the Company’s General Change in Control Policy for Employees).
     ADDITIONAL ANNUAL RETAINER FOR CHAIRS: Each Non-Employee Director shall
receive an annual retainer, payable in quarterly installments in arrears, in the
amount of $10,000 in the case of the Chair of the Board of Directors and Chair
of the Audit Committee and $7,500 in the case of the Chair of the Compensation
Committee and Nominating and Governance Committee.
     MEETING FEES: Each Non-Employee Director shall also receive the following
meeting fees:

  (i)   meeting fee of $2,000 for each scheduled meeting of the Board of
Directors attended (and for attendance at unscheduled meetings of the Board of
Directors if the Board Chair determines that attendance at such meeting should
be compensated); and

  (ii)   meeting fee of $1,000 for each scheduled meeting of the Audit,
Compensation, or Nominating and Governance Committee of the Board of Directors
attended (and for attendance at unscheduled Committee meetings if the Committee
Chair determines that attendance at such meeting should be compensated).

 



--------------------------------------------------------------------------------



 



     AMENDMENT AND INTERPRETATION: This Plan may be amended at any time by the
Board of Directors of the Company. Any dispute or ambiguity concerning the
application of the terms of this Plan shall be reso lved by a determination of
the Board of Directors of the Company, in its sole discretion.

-2-